Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 1 of 27




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE NORTHERN DISTRICT OF
                                             OKUAHOMA

                                                                   filed
   THE NOLC,INC.
                                                                        m 1 9 2020
    and other similarly situated
                                                                    Mark C. McCa^, Clerk
    2307 Britten Drive
                                                                    U.S. DISTRICT COURT
    Dallas, Texas 75216

   BRUCE CARTER and others similarly
                                                        CIVIU
                                                         ivj_L ACTION
    situated
    2307 Britton Drive Dallas,
    Texas 75216
                                                         o20 CV -294GKF -JFJ
                                                        N'


    Plaintiffs,
                                                        JURY TRIAL DEMANDED

    vs.



   THE UNITED STATES OF AMERICA


       SERVE ON:
       William P. Barr, Esq.
       Attorney General of the United States
       United States Department of Justice 950
       Pennsylvania Ave NW Washington,DC
       20530-0001


    and


   THE UNITED STATES
   SMALU BUSINESS ADMINISTRATION


       SERVE ON:
       Chris Pilkerton, Esq. Office
       of General Counsel 409 3rd
       Street SW Washington, DC
       201416


   and
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 2 of 27




    JOVITA CARRANZA,
    in her Official Capacity as
    Administrator of the Small Business
    Administration


       SERVE ON;
       Office of General Counsel
       409 3rd Street SW
       Washington, DC 201416

    and


    STEVEN MNUCHIN,
    in his Official Capacity as
    United States Secretary of the Treasury

       SERVE ON:
       United States Department of the Treasury
       Office of General Counsel
       1500 Pennsylvania Ave NW
       Washington, DC 20220

            Defendants.


                                       CLASS ACTTON COMPT ATNT


           Amid our country's handling of the novel coronavirus pandemic, the United States government

   enacted an extraordinary piece of legislation attempting to inject trillions of dollars into our economy. As

   part ofthis legislation, the Small Business Administration, in conjunction with the Department of Treasury,

   doled out nearly $350 billion to "small" businesses (those with less than 500 employees). However, our

   government left many small businesses in the lurch.

           A vast majority of minority-owned and woman-owned businesses were entirely shut out of this

   program by the actions taken by the government. While many larger businesses were able to rush to banks

   to take advantage ofthe opportunity to participate, most ofthe minority- owned and woman-owned small

   businesses were never even given the opportunity to submit an application for the program before

   the money ran out. Moreover, to the extent these minority-owned and woman-owned businesses were

   even able to participate, many ofthem would receive far less benefit from the program than other businesses.
    Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 3 of 27




       This is a direct result of the government's discriminatory actions.

               Plaintiffs, The NOLC, Inc. ("Plaintiff NOLC") and Bruce C. Carter ("Plaintiff Carter"),

       bring this lawsuit on behalf of themselves and others similarly situated against the U.S. Small Business

       Administration ("Defendant SBA"), Jovita Carranza ("Defendant Carranza") in her official capacity as

       Administrator of Defendant SBA, the United States of America (the "USA"), and Steven Mnuchin

       ("Defendant Mnuchin")in his official capacity as Secretary ofthe Treasury(collectively,the "Defendants")

       seeking all available relief under the equal protection of the Fifth Amendment, and state as follows:

        1.     TNTROniirTfON

               This lawsuit seeks to uphold the core of America "Life, Liberty and The Pursuit of Happiness. It is

       Plaintiffs beliefthat the US Small Business Administration(SBA)egregiously and lawlessly failed to protect

       Underserved and Rural community small businesses from financial hardships due to COVlD-19. The US

       federal government passed H.R. Bill 748 C.A.R.E.S. ACT with the intent of preserving the thirty million

       small businesses in America according to SBA.


               Despite SBA's full knowledge of America's 30 million small businesses it failed to provide

       guidelines that would ensure processing and disbursement of Paycheck Protection Program funds and

       metered EIDL grants. EIDL grants according to the bill were to provide emergency assistance up to

       $10,000.00 to small businesses within 3 days after application. Despite information from a coalition ofsmall

       businesses and congress that guidelines as of April 10th were failing socially and economically business

       owners, SBA as of June 19th has not provided guidelines to protect the existence ofsaid businesses.


               It was the Sense of the Senate in the C.A.R.E.S ACT that the SBA Administrator provides agents

       with guidelines that protect small businesses. The Sense of Senate states: "It is the sense of the Senate that

       the Administrator should issue guidance to lenders and agents to ensure that the processing and disbursement

       of eovered loans prioritizes small business concems and entities in underserved and rural markets, including

       veterans and members ofthe military community,small business concems owned and controlled by socially




y
     Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 4 of 27




        and economically disadvantaged individuals (as defined in section 8(d)(3)(C)), women, and businesses in

        operation for less than 2 years."


                  Failure to comply with the Sense of the Senate has led to underfunding or non-funding for the most

        vulnerable small businesses. Without guidance, lenders have been allowed to circumvent the law and

        discriminate against certain groups.


                  1.         On March 27, 2020, President Donald J. Trump signed the Coronavirus Aid, Relief, and

        Economic Security Act, H.R. 748 ("CARES Act") into law. This legislation created a new Paycheck

        Protection Program ("PPP") to permit COVID-19-impacted small businesses (under 500 employees),

        nonprofits, and individuals to obtain loans via the 7(a) Loan Program ("PPP Loans"). The CARES Act

        temporarily(from February 15,2020 through June 30,2020)increased the total 7(a) Loan Program amount

        to $349 billion.


                  2.         During a time of national and global crisis. Defendants were given the unique and

        tremendous charge of providing relief to small business owners through administration of these small

        business loans pursuant to the PPP. Yet, Defendants chose to pick winners and losers - the winners being

        non-minority and non-woman owned small businesses.

                  3.         Defendants failed to appropriately protect the interests of a large part of this country's

        economic engine - sole proprietorships, ^ self-employed individuals, or independent contractors ("Non-

        employer Businesses")-by giving preference to businesses who maintained W-2 employees on payroll. In

        fact, Defendants knowingly, intentionally, and illegally discriminated against minority-owned and woman-

        owned Non-employer Businesses.

                  4.         Defendants exacted this scheme by preventing Non-employer Businesses, which are

        disproportionately owned by minorities and women,from submitting applications and failing to provide


        'A limited liability company(or LLC)that does not make a simple S-Corp election is treated, for tax purposes, as a sole proprietor




ki
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 5 of 27




   guidance to allow for the processing of loans for Non-employer Businesses. By the time, the Defendants

   allowed these Non-employer Businesses to submit applications, the money was gone — nearly $350

   billion.




   IL      FARTTES

           5.       Plaintiff NOLC,Inc. is a Non-Profit entity organized on February 27, 2020 under the laws

   of the state of Texas. NOLC is Social Welfare Organization It is operated by Bruce Carter who is an

   individual residing in Dallas, Texas. This entity is solely minority owned and operated.

           6.       Plaintiff Bruce C. Carter is an individual who has dedicated the last 20 years working in

   underserved communities all across America. He is an African American man who currently resides in

   Dallas, Texas.

           7.       Defendant Jovita Carranza is the current administrator ofthe United States Small Business


   Administration and has been in this position throughout the entirety of the relevant time period.


           8.       Defendant SBA is a government department organized under the laws ofthe United States

   of America whose purpose is to provide service and support to small businesses in the United States. Per

   its website, Defendant SBA "has worked to ignite change and spark action so small businesses can

   confidently start, grow, expand, or recover."

           9.       Defendant Mnuchin is the Secretary of the Treasury and has been in this position

   throughout the entirety of the relevant time period.

   III.       JITRISDICTION AND VENUE


              10.   The subject matter jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 as

   this is a civil action arising under the Constitution and laws ofthe United States; specifically, these claims

   arise pursuant to 42 U.S.C. § 1983.

              11.   Venue lies in this District pursuant to 28 U.S.C.§ 1391(e)as this is ajudicial district in which

   the Plaintiffs reside.
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 6 of 27




   IV.     FACTS


                                               A.     Facts Common to All


           12.      The CARES Act is the largest economic relief bill in United States history. As enacted, the

   CARES Act allocates $2.2 trillion to support individuals and businesses that are affected by the COVID-

   19 pandemic wreaking havoc on the global economy.

           13.      The CARES Act expanded the eligibility criteria for borrowers to qualify for SBA loans

   through the institution ofthe PPP.The PPP was purportedly made available to small businesses with payroll

   employees, eligible non-profit organizations, veterans' organizations,and tribal businesses per the Small

   Business Act.


           14.      The PPP was also intended to be made available to self-employed individuals, sole

   proprietors, and independent contractors.


           15.      The CARES Act does not specify as to when and how the PPP funds would be distributed,

   nor does it provide enough guidance or criteria as to how recipients of PPP funds would be determined.

   This was left to the discretion of Defendants and their employees and officers.

           16.      Defendants were tasked with the implementation of the PPP and were also responsible for

   issuing guidance to assist potential borrowers in successfully completing and submitting loan applications.

           17.      Defendants were also in charge of deciding when the application process would open, and

   to whom it would be available. Pursuant to this. Defendants scheduled two separate application periods for

   the PPP loans.


           18.      The first application period began on Friday, April 3, 2020. This application period was

   specifically designated for businesses with up to 500 W-2 employees.

           19.      The second application period began one week later, Friday, April 10, 2020. This

   application period was designated for Non-employer Businesses. These individuals and entities were

   prevented from submitting PPP loan applications or otherwise accessing the allocated funds before Friday,

   April 10, 2020. In addition, the guidance for these loan applications was not released until late in the day
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 7 of 27




   on Tuesday, April 14, 2020 -- practically not allowing the Non-employer Businesses to apply until

   Wednesday, April 15, 2020.

             20.        Defendants did not provide any explanation or policy reasoning to justify the separate

   application periods.

             21.        On or about April 16, 2020, Defendant SBA announced on its website that it is "unable to

   accept new applications for the Paycheck Protection Program "PPP" based on available appropriations

   funding. Similarly, we are unable to enroll new PPP lenders at this time." The general consensus on this

   announcement is that the PPP funds had been exhausted, and there was no more money available to fund

   PPP loans for any individual or entity.

             22.        The first wave of applicants, businesses with payroll employees, was given a 14- day

   window of opportunity to apply for the PPP loans before the funds were exhausted. In contrast, the second

   group. Non-employer Businesses, only had a onp-day window to apply before the

  funds were exhausted.


                        Defendants knew that discriminating against Non-employer Businesses would
                                                                                                4
   disproportionately harm businesses owned by minorities and women.

             24.        9.9 million firms in the United States were owned by women, with 89.5% of those being
                              5
   Non-employer firms.




      https://home.treasury.gOv/system/files/l36/Interim-Final-Rv|le-AdditionaI-Eligibility-Criteria-and-Requirements- for-Certain-PIedges-of-
      Loans.pdf


      https://www.sba.gov/page/coronavirus-covid-19-small-business-guidance-loan-resources (accessed as of4/16/2020)

   ^ https://www.sba.gov/sites/default/files/advocacy/Non-employer-Fact-Sheet.pdf;
     https://www.mbda.gOv/sites/mbda.gov/files/migrated/files-attachments/SBO_Facts_BOB.pdf;
     https://www.mbda.gov/sites/mbda.gov/files/migrated/files-attaehments/Black%20Women%20Entrepreneurs.pdf

   ^ https://www.census.gov/newsroom/prcss-relcases/2015/cb 15-209.html
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 8 of 27




            25.         Approximately 79% of all white-owned businesses and 96% of black-owned businesses
   are Non-employer, respectively. "Non-employer businesses. Play a larger role amongst black-owned

  businesses than they do amongst white-owned businesses.
            26.        It has been widely reported by many congressional leaders that this very discrimination has

  occurred in the implementation of the PPP.


                                         B.         Facts Specific to Plaintiff NOLC,INC.

            27.        PlaintiffNOLC("PlaintiffNOkC"or"the business")is a Non-Proflt Corporation,organized

  on February 27, 2020 under the laws ofthe state of Texas. Plaintiff NOLC is operated by Bruce Carter("Mr.

  Carter") who is an individual residing in Dallas, Texas.

            28.        NOLC has not filed a tax return.


            29.        Plaintiff NOLC is a Non-Profit Organization that is a Social Welfare Organization that

  addresses Civil Rights by tackling systemic, economic,judicial, and political oppression.

            30.        Plaintiff NOLC business model is year-round.

            31.        All ofthe business activities that PlaintiffNOLC planned to host have either been cancelled

  or indefinitely postponed due to the COVID-19 pandemic and social distancing policies enacted by state

  and local and federal governments.PlaintiffNOLC's only current source ofrevenue is its potential donations

  online, which are inadequate for operations.


            32.        Plaintiff NOLC applied for a PPP loan through Simmons Bank on April 4, 2020. Plaintiff

  NOLC had and continues to have an ongoing banking relationship with Simmons Bank. Plaintiff NOLC

   applied for the relief funds under Simmons Bank's PPP application process.

            33.        At the time Plaintiff NOLC applied, the PPP application required the applicant to upload

   its payroll records. Plaintiff NOLC does not have any employees, and thus there were no payroll records to

   submit. PlaintiffNOLC completed the application without submitting any payroll records. On April 4,2020,


   ^ Bruce Carter,Entering Entrepreneurship: Racial Disparities in the Pathways into Business Ownership, October 2019
     (https://socialequity.duke.edu/wp- content/uploads/2019/10/Entering-Entrepreneurship.pdf); citing US Census 2012 Survey of Business
      Owners (https://www.census.gov/library/publications/2012/econ/2012-sbo.html)
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 9 of 27




   PlaintiffNOLC received acknowledgement that its application had been received.

           34.      On April 16, 2020, Plaintiff NOLC received additional correspondence from Simmons

  Bank stating that the fiinds had been exhausted.

           35.      On April 23, 2020, Plaintiff NOLC received a telephone call from Carole Davis, Senior Vice

  President ofSimmons Bank indicating that Simmons Bank Management had approved the processing ofIhe loan with

  a required letter from SBA. NOLC spoke with Derenda Fisher at SBA and she stated she could not provide a letter,

  however if Plaintiff had paid invoices or had contracts,that was sufficient as to conducting business. Carter emailed

  both Derenda Fisher and Carole Davis on April 29,2020(See Exhibit 5, attached hereto and incorporated by

  reference herein for all intended piuposes.)

           36.      On May 12, 2020 Lori S. Baldock,President ofSimmons Bank,Fort Worth,Texas Market

  informed the NOLC that Simmons Bank was unable to approve the Applicant's request for a PPP Loan. As

  of the date of the filing of this Complaint, Plaintiff NOLC has not received any funding under the

  C.A.R.E.S. ACT.


           37.      Facts Specific to Plaintiff Bruce C.Carter

           38.      Plaintiff Bruce C. Carter ("Plaintiff Carter") is an individual currently residing in Dallas,

  Texas.



           39.      Since 2000, Plaintiff Carter has owned and operated small businesses in the following

  industries. Real Estate Development, Logistics and Educational Services. Plaintiff Carter operates his

  business out of commercial offices in Dallas, Texas and Washington, D.C.

           40.      On March 31, 2020 Plaintiff Carter had filed for the EIDL Emergency Grants requesting

  $10,000.00 for each application. Applications were filed for the following businesses, NOLC, Inc., Bruce

  C. Carter and Value of A Life. On May 4, 2020 Plaintiff made another EIDL Grant application for his

  business. Opportunity Centers of America and all applications were denied or not funded.

           41.      Plaintiff Carter's businesses requires regular face-to-face meetings with both current and

  potential clients. PlaintiffCarter is often required to travel to clients' homes or businesses to meet with them.
                                                           9
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 10 of 27




   Plaintiff Carter also regularly attends seminars, networking events, and marketing events in order to sustain

   and build his business, as well as to meet potential clients.

           42.      Since the COVID-19 pandemic has escalated the across the country, Plaintiff Carter has

   experienced a substantial decrease in business revenue such that he has reported no income for the First and

   Second Quarters of 2020.

           43.      This decline is directly attributable to the COVID-19 pandemic and social distancing

   policies enacted by state, local and federal governments. Plaintiff Carter is no longer able to meet with

   clients in person, and most of his business cannot be effectively conducted over the phone or via

   videoconferencing. Plaintiff Carter cannot bring in new clients, nor can he generate income through existing

   ones. Most of Plaintiff Carter's clients are not in a position to afford to pay his fees under the current

   economic conditions.


           44.      Plaintiff Carter learned of the EIDL Grant program on March 27, 2020. He made qplicadon

   directly to SBA March 31,2020 and on May 4,2020.

           45.      Plaintiff Carter factually believes SBA retaliated against him for a letter dated April 6,2020

  (See Exhibit 1, attached hereto and incorporated by reference herein for all intended purposes.) written to

   SBA Administrator Jovita Carranza requesting guidelines that would ensure processing of loans and

   disbursement offunds to conununity small businesses in compliance with HR BILL 748 and or C.A.R.E.S.

   ACT 2020.


           On April 9, 2020 (See Exhibit 2, attached hereto and incorporated by reference herein for all

   intended purposes.) Plaintiff Carter made a Press Release challenging the SBA Administrator Jovita

   Carranza for not instituting guidelines that would protect African Americans. Mr. Carter's April 9, 2020

   Press Release caused Congress to write the SBA Administrator Jovita Carranza on April 10, 2020 (See

   Exhibit 3, attached hereto and incorporated by reference herein for all intended purposes.) requesting that

   SBA issue final guidance on allowing applicants to determine the amount of the EIDL Grant for $1,000.00

   and up to $10,000.00 ofthe applicant's choice. Plaintiff Carter issued a fourth and final letter to SBA Jovita

   Carranza on April 26, 2020 (See Exhibit 4, attached hereto and incorporated by reference herein for all

                                                          10
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 11 of 27




   intended purposes.)requesting guidelines she issued to protect and prevent discriminatory practices against
   African Americans and Hispanic Community.Finally,PlaintiffCarter felt it necessary to lead protest against
   SBA in five different States to include Texas, Illinois, Michigan, Ohio, and Georgia.

           46.      As of the date ofthe filing ofthis Complaint, Plaintiff Carter has not received any funding
   for his companies or any companies where his name is attached through the EIDL Grants.

           V.        CLASS ATJ.FGATTONS


           47.      Plaintiff bring this claim for violations of Plaintiffs' rights to equal protection under the

   Fifth Amendment to the United States Constitution pursuant to Federal Rule of Civil Procedure 23 on behalf

   of: All minority and woman-owned non-employer businesses.

           48.      Upon information and belief, there are millions of minority and woman-owned, non-

   employer businesses that have suffered discrimination based on the guidelines set forth by the SBA

   prohibiting such businesses from applying for the PPP program contemporaneously with its employer

   counterparts.


           49.      Plaintiffs are class members, and Plaintiffs' legal claims are typical of the claims of other

   class members. Plaintiffs have no interests that are antagonistic to, or in conflict with the interests of other

   class members.


           50.      Plaintiffs will fairly and adequately represent the class and all interests, and they have

   retained competent and experienced counsel who will effectively represent the interests ofthe entire class.

           51.      Questions of law and fact are common to the class, and include whether the SBA's

   guidelines had a disparate impact on minority and women-owned small businesses.

           52.      Class certification is appropriate under Federal Rule of Civil Procedure 23(b)(3) because

   common questions oflaw and fact predominate over any questions affecting only individual class members,

   and because a class action is superior to other available methods forthe fair and efficient adjudication ofthis

   litigation. The damages suffered by individual class members are small compared to the expense and burden

   of individual prosecution of this litigation. In ^4ditipn, class certification is superior because, inter alia, it


                                                          11
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 12 of 27




   will obviate the need for unduly duplicative litigation, which might result in inconsistent judgments about

   Defendants' guidelines and actions.

           53.      Members of the proposed class are readily ascertainable, as the United States government

   and its agencies regularly collect and maintain information regarding minority-owned and woman-owned

   Non-employer Businesses.

           54.      This action satisfies the numerosity,typicality, adequacy, predominance and/or superiority

   requirements under applicable law.

           55.      8 million firms in the United States were owned by minorities in 2012, with 88.6% ofthose

   being Non-employer Businesses. 9.9 million firms in the United States were owned by women, with 89.5%

   of those being Non-employer Businesses. As result, the class is so numerous that joining all members in

   a single action is impracticable. The disposition ofthese claims will provide substantial benefit to the class.

           56.      Commonality/Predominance. There is a well-defined community of interest and common

   questions oflaw and fact, which predominate over any questions affecting only individual members of the

   class. Plaintiffs' claims are about the SBA's discrimination against minority-owned and woman-owned

   Non-employer Businesses through its guidelines issued to govern the PPP loan program. Common legal

   and factual questions, which do not vary among members ofthe class, and which may be determined without

   reference to the individual circumstances of class members, include, but are not limited to:

           a.       Whether Defendants' actions in prohibiting sole proprietors, self-employed, and

   independent contractors from applying with the other small businesses with less than 500 employees were

   discriminatory against minority-owned and woman-owned Non-employer Businesses?

           b.       Whether Defendants' actions in prohibiting sole proprietors, self-employed, and

   independent contractors from including expenses such as retirement, health insurance, and other expenses

   in calculating the total loan amount were discripiinatory against minority-owned and woman-owned Non-

   employer Businesses?

           c.       Whether Defendants' actions in reducing the forgivable portion of the loan only for sole


                                                         12
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 13 of 27




   proprietors, self-employed, and independent contractors to eight weeks of net profits based on the fact that

   the SBA believes "many such individuals operate out of either their homes, vehicles, or sheds and thus

   do not incur qualifying mortgage interest, rent, or utility payments" were discriminatory against minority-

   owned and woman-owned Non-employer Businesses?(emphasis added).

               57.         Typicality. The representative Plaintiffs' claims are typical of the claims of the class. The

   Plaintiffs are each minority owned Non-employer Businesses. Plaintiff Infinity is also a woman-owned

   Non-employer Business. The only difference among class members will be the amount ofdamages sustained

   by the members ofthe class, which does not affect liability and does not bar certification.

               58.        Adequacy ofRepresentation. Plaintiffs will fairly and adequately protect and pursue the interests

   of the members ofthe class. Plaintiffs understand the nature ofthe claims herein, and its role in these proceedings.

   They will vigorously represent the interest ofthe class. Plaintiffs have retained class counsel who are experienced and

   qualified in employment and complex eases. Neither Plaintiffs nor its attomeys have interests which are contrary to or

   conflict with those of the class.


               59.         Superiority/Manageability. A class action is superior to all other available methods for the

   fair and efficient adjudication ofthis action. There are millions of minority-owned and women-owned Non-

   employer Businesses subject to the Defendants' discriminatory practices and guidance. Individual litigation

   of the claims of class members is economically unfeasible and proeedurally impracticable. The individual

   damages incurred by each member ofany class resulting from Defendants' common and systemic wrongful

   conduct likely will be too small to warrant the expense of individual suits. Further, the Court would be

   unduly burdened by individual litigation of eases raising the same common questions. Individualized

   litigation would also present the potential for varying, inconsistent, or contradictory judgments and would

   magnify the delay and expense to all parties and to the Court resulting fi:-om multiple trials of the same

   factual and legal issues.


    7
        https://home.treasury.gov/system/files/136/Interim-Final-Rule-Additional-Eligibility-Criteria-and-Requirements- for-Certain-Pledges-of-
        Loans.pdf




                                                                           13
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 14 of 27




                                            COUNT I

                     VIOLATION OF THE FIFTH AMENDMENT TO THE U.S.
                          CONSTITUTION EQUAL PROTECTION

           60.      Paragraphs 1 to 58 are incorporated as though fully set forth herein.

           61.      Plaintiffs and class members are individuals or entities entitled to protection under the U.S.

   Constitution.


           62.      The guidance provided by Defendants for implementation of the CARES Act violated and

   was contrary to the Fifth Amendment of the U.S. Constitution because it discriminated against Non-

   employer Businesses based on race and gender.

           63.      The SBA's guidance blocked minority-owned and woman-owned Non-employer

   Businesses from having a fair chance to apply, and in some cases out right prohibited application, for the

   PPP loan under the CARES Act, while it allowed larger, non-minority and non-woman.

           64.      As mentioned previously,8 million firms in the United States were owned by minorities in

   2012, with 88.6% of those being Non-employer Businesses. 9.9 million firms in the United States were

   owned by women, with 89.5% of those being Non-employer Businesses.

           65.      The SBA knew full well the discriminatory impact the guidance would have on those

   minority and woman-owned Non-employer Businesses, which was a motivating factor for setting forth the

   guidance.

           66.      As a direct and proximate result of the unconstitutional guidance, Plaintiffs have suffered

   and will continue to suffer irreparable injuries inclu4ing but not limited to financial ruin,

           business ruination, and the violation of the rights protected by the Fifth Amendment ofthe United

   States Constitution.




                                                         14
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 15 of 27




                                                IMPACT STATEMENT


            The Plaintiffs are requesting $150 Billion to ensure that 2 Million U.S.A. Community Small

    Business doors remain open after COVID-19 is no longer a threat. These businesses are in Undeserved and

    Rural Markets and not funded in two rounds of funding under the C.A.R.E.S A.CT. The most neglected

    groups of Community Small Businesses have been barbers, hairstylist, local bars, mom and pop restaurants,

    restaurant servers, barbershop owners,salon owners,small churches, youth organizations, small non-profits,

    massage therapists, promoters, rideshare drivers and gig workers such as artists, actors, comedians, and

    music artists.


            The requested fiinds will provide up to $75,000.00 in assistance for each business. The necessary

    services to develop a solid economic foundation for each company will be covered in the funds allocated

    for each company. Some of the services would include Accounting, Bookkeeping, Payroll Protection,

    Insurance, Marketing, and a Business Manager/Coach. The business manager/coach's mission is to ensure

    once the business has is Rescued, Restored, and Recovered, it will sustain itself.




                                                        15
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 16 of 27




                                   PRAYER FOR RET JFF



           WHEREFORE,Plaintiffs and the class seek the following relief:

           a.      An order certifying the proposed class pursuant to Fed. R. Civ. P. 23;

           b.      grantjudgment against Defendants,jointly and severally,in favor ofPlaintiffs and the class

   for all damages suffered by Plaintiffs and the class, including pre-judgment and post-judgment interest;

           c.      litigation costs, expenses, and attorneys' fees to the fullest extent permitted under the law;

   and


           d.      such other and further relief as this Court deems just and proper.


           Dated: June 19, 2020

                                            Respectfully submitted,



                                            /s/Robert W. Haiees
                                            Robert W.Haiges, OB#17196
                                            ROBERT W.HAIGES P.C.
                                            P. 0,1187
                                            Edmqpd, Ok.73083
                                            405-478-1188 - Telephone
                                            405-478-5501 - Facsimile
                                            haigesr@vahoo.com -Email

                                           Counsel for Plaintiffs




                                       .HJRY             DEMANDED




           Plaintiffs demand a jury trial as to all claims so triable.




                                                       16
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 17 of 27



                                                                                         M.xhihif'

      COHHUNmr SMAU BUSINESSES

     Bruce Carter
     Coalition Spokesperson
     bcarter@csbcoalition.com




     April 6th, 2020



     The Honorable Jovita Carranza
     Mrs. Administrator of the US Small Business Administration
     409 Third Street, SW
     Washington, DC 20416

     Dear Administrator;


     Rescuing Community Small Business is a national coalition led by business professionals, 501C(3)'s and
     501 C(4)founders. Our mission as it relates to COVlD-19 is to reduce any potential discriminatory practices
     and total disregarding of the Sense of The Senate in H.R. 748 the C.A R.E.S ACT as it relates to ensuring
     the processing and disbursements of loans in underserved and rural markets, and small business concerns
     owned and controlled by socially and economically disadvantaged individuals, women, and businesses in
     operation for less than 2 years. The coalition understands that the Community Small Business(CSB) must
     have its own rescue, recovery and restoration package in order to survive this unprecedented crisis caused
     by COVlD-19. The coalition classifies a Community Small Business as a business with 1 to 10 employees,
     annual revenues under $800,000 00 and generally serves its customers weekly.

     CSB's are historically located in urban underserved census tracts, rural communities and zip codes with
     high levels of poverty CSB's must have a different guideline to qualify for GOVID-19 Economic Injury
     Disaster Loans via the 2020 Coronavirus stimulus package. Based on traditional guidelines and practices
     CSB's will not receive funding if the guidelines are not adjusted. This non-action would be equivalent to
     handing down a DEATH SENTENCE to someone that hasn't committed a crime.

     CSB's typically employ the unemployable or jrovide income opportunities for the homeless and individuals
     suffering from addictions or mental illnesses Simply put, allowing one to pick up the trash, sweep the
     business floor, take out the trash or provide overnight security makes many communities function
     harmoniously. Additionally, they are the backbones to local youth organizations and community activities.

     In the event CSB's are left behind it will create higher crime rates, increase poverty, civil unrest within these
     communities and many will bypass recession and suffer the worst depression in America's history. The
     bottom line is once America recovers from COVID-19 these businesses will remain closed forever unless
     we stand up for them now!!!

     CSB's owners normally vyork 60 to 80 hours per week but lack marketing and management training causing
     the business too often survive on a weekly basis Benefiting CSB s will be required to keep their staff intact,

                                      3465 Buffington Center' Atlanta, GA 30349
                        Tel; -rl 800-614-8125 1 Fax +1 800-614-8125 1 www.csbcoalition.com
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 18 of 27




     provide community services where applicable, participate in financial literacy and business development
     training. The CSB coalition believes these requirements will provide a solid foundation and enhance the
     ability to repay any loan.

     CSB Coalition has built a top tier level of community partners which includes; financial institutions,
     attorneys, accountants, and professional service providers, young adults ages 16-25, restaurant servers,
     barbers, hairstylists, and overcomers.

     In order to have a positive impact on America's underserved and rural communities during this uncertainty
     of economic conditions due to COVID-19, one of our CSB's wrww.iTHINKSoiutions.us has developed a
     methodology that will do the following on a national level:

         1.     458,000 Full-Time jobs protected or created
         2.   1,500,000 Part-time/ seasonal jobs protected or created
         3.     100,000 Food Production Centers aka(Mom and Pop Restaurants)
         4. 200,000,000 Daily Meal Production Capacity / Delivery
         5. 100,000,000 Americans Served Daily

     Additional Benefits:


         1. National Food Access Supply Chain that will serve ail 2000 plus counties in America
         2. Keep Community Small Businesses Doors Open
         3. Protect CSB Workforce
         4. Create New Jobs
         5. Infusion of cash in multiple industries such as retail, rental cars, hotels, and several others
         6. Assist with Outreach, Technical Assistance, Training, Processing and Packaging of loans
         7. Addressing the mental needs of 2020 High School Seniors
         8. Assist in flattening the curve and starving COVID-19
         9. Assist with 2020 Census Hard To Count
         10. Reduce Domestic Violence and Criminal Activities

    There is no rural dirt road we are not prepared to travel nor an urban community we are afraid to serve. All
     we need are the resources to fulfill the mission and unite America. The CSB coalition respectfully requests
     the opportunity to expeditiously discuss our proposal with you at this unprecedented time in the lives of all
     Americans.


     Sincerely,
    ^AiACL. CaAikA.
     Bruce Carter
     CSB Spokesperson
     202-907-1760 Direct Cell




                                     3465 Buffington Center j Atlanta, GA 30349
                        Tel: +1 800-614-8125
                                           |Fax +1 800-614-8125 1 www.csbcoalition.com
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 19 of 27




          ■       ' ^
      COHHDHITV SMAU BUSINESSES




     Bruce Carter
     Coalition Spokesperson
     bcarter@csbcoalition com




     FOR IMMEDIATE RELEASE                                           WEDNESDAY,APRIL 09, 2020


     COVlD-19 COULD HAVE SLAVERY AMD l\/IASS INCARCERATiON LIKE
                                  EFFECT ON AFRICAN AlVIERlCANS

     The fact that socially and economically disadvantaged African Americans are dying of COVlD-19
     does not shock those that are on the ground Before data being released by government agencies
     on the disparities in deaths, SBA Administrator Jovita Carranza was sent a letter on April 06,
     2020, requesting she ensure that community small businesses not be discriminated against as it
     relates to PPP loans. The discrimination of community small businesses would remove any
     chance of connecting with and educating younger and poor African Americans on the importance
     of social distancing.

     Community Small Businesses located in underserved urban cores and rural communities can
     connect directly with the people. Some Community Small Businesses such as Barber Shops. Hair
     Salons, Smaller Non-Profits, Mom and Pop Restaurants, are vital in flattening the curb and saving
     lives. Unfortunately, they must have a different set of guidelines to qualify and receive funding via
     H.R. 748. The current guidelines demonstrate a disconnect between the current Administration
     and America's Community Small Businesses. Any non-action by the SBA would be equivalent to
     handing down a DEATH SENTENCE to someone that hasn't committed a crime.

     When a barber goes to cut hair at someone's home to make money, community spread will
     happen, and death is imminent.

     httpsT/www.vi/itv coin/news/biookhaven-man-dies-of-covid-19-familv-pleads-for-social-
     distancino-practice/


     As of 4/09/2020, not one African American Community Small Business had received an EIDL
     Loan Advance or Paycheck Protection Program (PPP) Loan.

     In cities like Philadelphia. Baltimore, Atlanta, Jackson, Mississippi, and other cities with a high
     African American population on the rise, the body count could be unconscionable. The current
                                   "VaS       ^Joddns puB Bujpunj. papiAOjd 0jb sjeaA omj ublj}
    ssai JOj uoi^Bjado u; sassauisnq pue 'uatuoM '(o)(e)(p) 8 uoqoas u.i psuyap se) sienpiAipui
    paBeiUBApesip Aneoiujouooa pue Anepos Aq pai|oj}uoo puB pauMO 'sujaouoo ssaujsnq
    IIBLUS Bujpnpu! 'Sia>|JBUJ ibjiij puB sbbjb paAjasjapun iBq} Buunsua uo sasnooj aouBjUB aqi
                                                           "A|>|00m sjaaio^sno sjj saAjas ApjauaB
    puB '00"000'008$ -ispun sanuaAaa ibhuub 'saaAoidoia oi- oi i. qijM ssauisnq b sb ssauisng
    IIBLUS AiiunuuLUOO b saijissBp uojiUBOO aqi -uoi^Booj jBOiqdBjBoaS puB uo!jB;uasajdaj p >|0B|
    B 01 anp Bouauiv uj paAjasjapun AnBouoisiq ajB s.gso "(aSO)sassaupng hblus Aiiunujujoo
    jBjru puB pauMO-Ai!JOU!LU lo qiMOjB puB jBAjAjns aqi uo sasnooj AouoBb aqi 'Sjapunoi
    (l7)OL-OS PUB s,(e)oi.OS 'SjBUoissaioJd ssauisnq Aq pa[ AouaBa jSUOiiBU b si uoiiuboo gso
                                      /uioo'UO!i!|Booqso-MMM//;sdi}q qpiA uoiiijEOO gso uo uoiiBLUJOiuj 0joi/\| Jog
    llllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllltllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllllll
           -aiisoddo aqi saisjisuoiuap spuni lo luatuasjnqsip aiqBimba aqi laA 'sassaupnq asaqi jo
    aouBpodiu! aqi saiBis gt-Z '^'H "! aieuag aqiP asuas aqi aiPM "sassauisng ||blus Aiiuhluluoo
    paSBiuBApBsip AjiBpos puB AjjBoiLuouGoa 10 spaau aqi BupjBBajsip AjjBioi Aq 'uBouatuv ABpAaaAa
    aqi 01 saiBiaj n sb ajnipi b sb jbi snqi 0BB>i3Bd JBjioa uoijjui z'z      99s suBOuauJV Aub^m
                                                                     ■ssBjo 6u!>|jom aqi puB 'sqojBuiBLU 'sqoJBUiBd UBouatuv
    UEopiv Bu!i|!>i sj ekQIAOO "Jaqtuauj Aiioibi jBonqo b p jBAOLuaj aqi Aq pasnBO ajnpnjis AjiiuBi
    ua>iojq aqi sj >ioo|jaAO uayo Aublu isqi uoiiBjaojBouj ssbi/\i puB Ajbabis P psduJ! aAjiBBau aqi
                                                                                papuni lunoLUB aqi puB 'uBOj Jiaqi pasop
    japuaj iBqM 'pandds Aaqi app aqi 'spuni paAiaoaj SBq pqi Aiqua qoaa p uMop>iEajg -g
                                   "sassaupng ||elus AiiunujLUOQ isuibBb apuiujuosip ppoM uojpB spi
     saaAojdLua p jaqiunu aqi uo pasBq aq pu OO OOO'Ol-S P aauBApy uBoq iQjg aqi pqi
    isisuj ssajBuoo p saAipiuasajday asnog "STI PUB 'apuas "STl M^ea 'asnoH aiiqAA        "t'
                        sassauisng ||bujs Aiiunujujoo JOi Buipuni pajip puB Bupunip asBqd
    }xau aqi oi sapiaj n sb uiqonuj/M aAais AiBpjoas pus asnoH aiPAA 941 4^!^ Buipatu y "0
                                                                 BzuBJJBO BiiAOf joiBJispiLupy ygs 41IAA Buipauj y                                   z
                                                                                                                                         "saAii
    SujABs 01 uoipps aqi p pad sb sajijunujaioo paSBiuBApBsp AnBOjuJouooa puB Aippos
    puB suBouaiuy uBopiy BunoA BuipBjBi uBiBdujBO Bu!ia>iJBLu |buo!1bu b qouoBj oi spung i
                                                                                                          :6uimo||Oi aqi Buiisanbaj aJB a/\/\
                                                  "BkaiAOO      pasHEO sisuo papapaoajdun spi uj
    lIBAajd oi suBouaiuy uBopiy joi an|BA p >iob| jBOuoisiq spouaiuy moi|b pu isnoi uoiiBJispiLupy
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 20 of 27
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 21 of 27




                                     (jloiigrtss of file llniferi States
                                                 lHasliinrilmi, 301 2D5I5
                                                                                                        £^hihrt
                                                         April 10.2020
                                                                                                                3
       The Hononible Sicven Mnuchin                                   The Honorable Jovita Carran/a
       Secretary                                                      Administrator
       U.S. Department of the Treasury                                Small Business .Admini.stration
       1500 Pcnn.sylvania Avenue, NW                                 400 3rc! Street. SW
       Washinaton. DC 20220                                           Washinaton. DC 20416


       Dear Secretary iVlnuchin and .Administrator Carran/.a.

       The City ofNew York's small businesses and entrepreneurs are suflcring immensely as a result of
       the Coronavirus (COVID-19). Since March 22. New York has,been under a statewide stay-at-
       home order to slow the spread of the novel Coronavirus to help Ilatten the curve. 1 his order
       effectively shuttered all non-essential small businesses throughout the city, in New York, 98
       percent of all businesses are small, with fewer than 100 employees, and 89 percent are very small
       employing fewer than 20 individuals. The impact of the pandemic on our local economy is dire
       and can be seen in the 810,000 unemployment claims m:\dc by New Yorkers since March 9'''.'
       To address the unprecedented challenges facing small businesses. Congress pas.sed the
       Coronavirus Aid, Relief, and Economic Security(CARES)Act. a S2.2 trillion stimulus bill, which
       contains funding for a wide range of programs designed to help respond to the economic downturn
       caused by the COVID-19 pandemic. Specific to the SBA and our small business owners. Congre.ss
       created a new loan forgiveness program and grants to help keep small businesses alloat during this
       unprecedented crisis.

       The Paycheck Protection Program(PPP)received S.149 billion in funding to inject into our nation's
       struiitzlinu small businesses, fhe program will provide forgivable, low-interest loans to small
       businesses to pay employees, keep them on the payroll, and keep the businesses viable. To that
       end. Consress created basic requirements, including eligibility, loan size, and forgiveness criteria,
       to reach small businesses as quickly as possible while tiLso providing lenders with the tools they
       need to deliver this vital support.

       The CARE.S Act also created a new. immediate disaster grant at the SBA. Using the current
       economic injury disaster loan (EIDL) program, these grants were designed and intended to deliver
       a quick infusion of capital, based simply on applicants self-certifying that they are eligible.
       Further, ttrant recipients arc not precluded from applying for PPP loans or continuing to pursue
       disaster loans.



        Edwards. Jesse. "N't' l.auiichinu New UiK-mpkwiiicnl Site l iiat Won't Rcijuirc Phono C all. 200!v Nh ers Still in
       Limbo". NBC New York, accessed on April 'J. 2620.             wva)jHWu_\oi:LoiiiU2^
       uneninlovmcnt-sne-iliat-does!it-reMtiire-nhonc-call-nuirc-ilian-200k.-ncu;\od^:s::NUlE^>'Ji'jc.^»2eji^
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 22 of 27




      We are concerned that these programs are not being implemented as Congress intended.
      Beginning on Tuesday, March 31"", the SBA and the Treasury Department posted guidance on
      their websites to implement the PPP.^ Since then, due to the lack of formal Standard Operating
      Procedures, borrowers and lenders have been forced to rely on an incomplete and ever-changing
      list of questions and answers issued by your agencies. Unfortunately, this guidance continues to
      leave out vital information about eligibility of businesses and nonprofits, guidance for lenders on
      how to close loans, and adds new requirements that were not part ofthe law.
      Of particular concern, the SBA adopted the "first-come, first serve rule," which provides no
      assurances that the most vulnerable small businesses will have access to the forgivable loans.
      Coupled with reports that many lenders are currently only making PPP loans to their existing
      customers, we fear that without full guidance, traditionally underserved small businesses in urban
      areas hit hard by the pandemic, like New York City, will be left behind. The guidance also
      established a 75/25 percent rule that could conceivably limit the amount of loan forgiveness for
      small businesses, particularly those in New York City with steep rents. We need to ensure the
      program will be there and workable for New York's microbusinesses - the shops and corner stores
      that are woven into the fabric of our communities.
      Turning to the EIDL grants, which Congress intended to provide a quick infusion of cash to help
      small businesses pay their rent and other bills. SBA has failed to issue final guidance and award
      grants in a manner consistent with Congressional intent. The SBA has metered the amount ofthe
      EIDL grant to $1,000 per employee, even though Congress specifically stated that the applicant,
      not the agency, has the sole authority to determine how much grant money they receive up to
      $10,000. Moreover, the law requires SBA to issue advances within three days of receipt of
      applications, yet small business owners say they are still waiting weeks after applying.
      The SBA has also been plagued by IT system issues that have contributed to delays in making
      loans. We have heard numerous reports about the Etran system crashing which prevents lenders
      from processing loans. Constituents have also reported being kicked out ofthe EIDL system and
      having to restart the time-consuming process ofapplying for a disaster grant.
      Finally, the SBA has lacked transparency in reporting results from these programs to Congress and
      the American people. At a time when swift execution is required to stem this economic crisis, it
      is imperative that we know details on program implementation. The SBA must establish a daily
      tracking of key data and information such as how many loans and grants are being processed by
      participating lenders and the agency,how much money is being allocated to small businesses,size
      of businesses served, demographics of business owners, and geographic distribution of awards
      across the country. This reporting is central to our Congressional oversight responsibilities to
      ensure program performance. Furthermore, we need to know the spend rates in these programs so
      action can be taken to appropriate the necessary funds to ensure all eligible small businesses have
      access to this critical assistance.




      - Assistance for Small Businesses, U.S. Department ofthe Treasury, accessed on April 9.2020 at
      littDs://liome.treasurv.gov/t>olicv-issues/toD-Driorities/cares-act/as5istancc-l'or-sinall-businc5se5; Coronavirus
      (COVlD-19): Small Business Guidance & Loan Resources, U.S. Small Business Administration,accessed on April
      9,2020 at hitDs://wvm.sba.gov/Dage/coronavinis-covid-l9-small-business-guidance-loan-resources
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 23 of 27




      These arejust a few ofthe many issues that we are hearing from small business owners and lenders
      in our communities. In sum. we are deeply troubled by the lack of clear, coherent guidance for
      small businesses during this crisis, and we urge you to release formal comprehensive Standard
      Operating Procedures immediately to put all small businesses on an equal playing field and give
      lenders the clarity they need to process and disburse loans. We further request that you provide
      Congress with daily reporting on SBA's programs in response to the COVID-19 pandemic.

      Sincerely,




      Nydia M,Velazquez                                                 Charles Schumer
      Member ofCongress                                                 United States Senator




                   11            fn ^
      Kirsten Gillibrand                                               Jerrold Nadler
      United States Senator                                            Member of Congress


                                                                JUw
      Yvette Clarke                                                    Hakeem Jeffries
      Member of Congress                                               Member of Congress




      Alexandria Ocasio-Cortez                                         Thomas R. Suozzi
      Member of Congress                                               Member of Congress




      Eliot L. Engel                                                   Grace Meng
      Member of Congress                                               Member of Congress
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 24 of 27




                    JS.
      Carolyn B. Maloney                                Kathleen M. Rice
      Member of Congress                                Member of Congress




      Gregory Meeks                                     Adriano Espaillat
      Member of Congress                                Member of Congress




      Jose E. Serrano
      Member of Congress
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 25 of 27




                                                                                        Bthibi-t
      COMMUHITY SfilAU. BUSINESSES




      CSB Coalition
      info@csbcoalition.com




     4/26/2020




      Jovita Carranza
      SBA Administrator
     409 Third Street, SW,
      Washinuton. DC 204 16




      RE; Requesting streamline guidelines for PPP LOANS in Underserved and Rural Markets for
      Economically and Socially disadvantages Individuals.

      Mrs Carranza,

      According to HR 748, and the SENSE of the SENATE Sec 1102, concerned businesses covered
      loans in underserved and rural markets were to be prioritized as it related to processing and
      disbursement. Micro-small businesses, also known as Community Small Businesses under the
      current SBA guidelines, have been overlooked for PPP loan funding Please read the law below
      and forward the guidelines you issued to agents and lenders to prevent further discriminatory
      practices.

      "It is the sense of the Senate that the Administrator should issue guidance to lenders and agents
      to ensure that the processing and disbursement of covered loans prioritizes small business
      concerns and entities in underserved and rural markets, including veterans and members of the
      military community, small business concerns owned and controlled by socially and economically
      disadvantaged individuals(as defined in section 8(d)(3)(C)). women, and businesses in operation
      for less than 2 years

      Additionally, the coalition is requesting the immediate issue of the following guidelines to avoid
      more egregious behavior that would further decimate African American and Hispanic
      communities




                                        3465 Buffington Center ^ Atlanta. GA 30349
                            Tel. +1 800-614-8125
                                               |Fax +1 800-614-8125 I wvdw csbcoalition corn
Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 26 of 27




      Applicant Good Faith Certification is utilized in place of940,941.944 payroll tax reports, or 1099's
      because these documents are generally not available in the demographic identified in the Sense
      of the Senate. The Good Faith Certification covers the following:
          1. Applicants intended use of PPP covered loan.
         2. Calls for a budget for the 8 weeks of covered loan funds
         3. Certificstion that required documentation for expended covered loan funds is prepared by
            a 3"* party and provided to the lender, within the time required by H.R.748.
         4. CSB applicants fully understand the liabilities of not utilizing the funds for the purpose
             stated.


      The above guidelines can accomplish the following:

         1. Provide funds expeditiously to the most vulnerable businesses
         2. Remove the lender's discretion and concern that SBA might not back the loan
         3. Provide the government a recourse for fraudulent activity

      Our coalition has developed three models that address our countries current reality as a result of
      COVID-19. The three models focus on Relief, Restoration, and Recovering:

         1. Rescuing Community Small Businesses
         2. Masking The Underserved
         3. Keeping Our Doors Open KODO

      CSB is confident these guidelines can accomplish the real intent of the current administration
      while following the law as outlined in HR 748.




      Sincerely,

     ^^JuxcSy OaJtkXJi.
      Bruce Carter
      CSB Spokesperson
      202-907-1760 Direct Cell




                                   3465 Buffington Center 1 Atlanta, GA 30349
                       Tel: +1 800-614-8125 j Fax +1 800-614-81251 www.csbcoalition.com
 Case 4:20-cv-00294-GKF-JFJ Document 1 Filed in USDC ND/OK on 06/19/20 Page 27 of 27


5/8/2020                                                     Body of Works Mail - Delerminalion of Eligibility



            V'J      ■ I !i                                                                           Bruce Carter <bcarter@va!ueofa!ife.us>


  Determination of Eligibility
  Bruce Carter <bcarter@valueofalife.Lis>                                                                         Wed. Apr 29, 2020 at 2:18 PM
  To derenda.fisher@sba gov, Carole Davis <Carole.Davis@sitnmonsbank.com>,"Logan, Cherita"
  <cherita.logan@mail.house.gov>

    Mrs. Fisher.


    I spoke with you last week as it related to determining the eligibility of a company being in operations versus formation.
    You indicated that as long as I could demonstrate expenses due to doing business, that would be sufficient.
    The lender understandably requires a letter from SBA. I am sure to protect their interest. I need your assistance In this
    matter. I requested congressional aid last week and will be forwarding their response momentarily.

    I have also attached a Texas Workforce Separation Letter for one of our 18 paid independent contractors last year that
    was apart of our research and development team. Additional documentation includes legal work performed by a
    third party. Due to processing and limited funds it would be much appreciated if you could and clarity today,

    Bruce Carter
    Director
    202-907-1760
    vwvw.valueofalife.us


     "Which person is worse, the one that created the problem? or the one that knows of the problem but
    does nothing to fix it?" Bruce Carter

           Separation of Work-20200429140257.pdf
           642K




                                                                                                                              5




hllpr, //iii;iil,goo(jlij.com/mail/u/0?ik=U002ceef4e&view=pl&sc;nrch=all&peniimsgitJ=msg-c!%3Ar-69536-1')'1984318880'11&simpl=msg-a%3Ar-695364'!4   1/1
